Gilfillan, C. J.
The evidence shows, and it seems to be conceded, that the plaintiff’s agent committed a fraud upon him by inducing-him to believe that the lots which defendant offered in exchange for *542plaintiff’s stock of furniture were of much greater value than their real value, and the evidence was also such as to justify the jury in finding that the defendant was a party to the fraud, and colluded with the agent to perpetrate it. But we do not find in the evidence .any theory of the facts that will justify the amount of the verdict. The action is in the nature of one for deceit, — for fraudulent false representations. In such cases the rule is well established in this ■court that the measure of damages is the difference between the value of what the plaintiff was fraudulently induced to part with and the value of what he got. It is only where he sues upon the eon-iract, affirming its validity, — as where he sues upon a warranty,— that the value of the property obtained by plaintiff, as such value would be if the property were as represented or warranted, affects the •measure of damages. What plaintiff got in the transaction was the lots; what he parted with was his stock of furniture and his notes .secured by mortgage on the lots. The plaintiff did not pay these notes; they were paid by one to whom he conveyed the lots. It does mot appear that any liability against plaintiff to his grantee accrued by reason of such payment. So that, as on the evidence it is to be taken that the lots paid the notes, the plaintiff’s damages are confined to the value of the stock of furniture. The damages allowed by the jury are considerably in excess of the highest value, estimating by wholesale or retail values, which the evidence most favorable to plaintiff puts on the furniture, and the interest on such highest value.
In view of another trial, we will say that as in the transaction the rstock of furniture was sold, not piece by piece, but as an entirety, the question is, what was its value, disposed of in that way, — that is, at wholesale ? We will further say that the price for the furniture agreed on in the transaction is no more binding than the price agreed ■on for the lots. The plaintiff repudiates the agreement so far as the price of the lots is concerned. He may repudiate it altogether, but he cannot repudiate a part and insist that the remainder shall be binding. No other assignment of error need be referred to.
Order reversed.
Note. A motion for a reargument of this case was denied January 8,1892.